I respectfully dissent from so much of the opinion of Mr. Acting Associate Justice Greene as holds that a cause of action has been stated against the appellants, Southern Railway, Carolina Division, and Southern Railway *Page 159 
Company, for the reason that in Paragraph 6 of the complaint it is alleged that "plaintiff saw the automobile of the defendant, J.C. Evins, approaching on his left at such a distance away as to afford plaintiff ample time to enter and cross the Union road before its arrival"; and it appears from other allegations following and in the same paragraph that he would have safely entered and crossed the intersection except for the unlawful manner in which the Evins car was being operated, from which the conclusion is inescapable that the sole proximate cause of respondent's injury and damage was the unlawful operation of the Evins automobile.
It is my opinion that the Circuit Court erred in failing to sustain the demurrer to the complaint insofar as it affects the corporate defendants.
MR. CHIEF JUSTICE BONHAM and MESSRS. ASSOCIATE JUSTICES CARTER and FISHBURNE concur.